In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-01-00105-CV

______________________________



MONICA MANZANALES, As Next Friend of

JORDAN MOLINA, Appellant

V.


FIRST TRANSIT, INC., Appellee





On Appeal from the 270th Judicial District Court

Harris County, Texas

Trial Court No. 2000-15095A







Before Cornelius, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Monica Manzanales, as next friend of Jordan Molina, appellant, has filed a motion seeking
to dismiss her appeal because of a settlement between the parties.  Pursuant to Tex. R. App. P. 42.1,
her motion is granted.
	The appeal is dismissed.


						Ben Z. Grant
						Justice

Date Submitted:	October 16, 2001
Date Decided:		October 16, 2001

Do Not Publish

er">IN RE:
HARLAND VETTER





                                                                                                                                            
                 
Original Mandamus Proceeding





                                                                                                                                            
                                           


Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross



MEMORANDUM OPINION

          Harland Vetter has filed a petition for writ of mandamus in which he asks us to order
the court reporter of the 1st Judicial District Court in Sabine County to immediately prepare
and file the record of his trial.  This Court has jurisdiction to issue a writ of mandamus
against a "judge of a district or county court in the court of appeals district; . . . ."  Tex.
Gov't Code Ann. § 22.221(b) (Vernon 2004).  We do not have jurisdiction to issue a writ
of mandamus against a court reporter in this context.
 
          The petition is denied.
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      August 23, 2004
Date Decided:         August 24, 2004